United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 1, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-50611
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

VISHNU K. SRENEVASAN,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 5:05-CR-426
                       --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Having pleaded guilty to attempted bank robbery by

extortion, Vishnu K. Srenevasan appeals his 92-month sentence.

Srenevasan does not dispute that an upward departure from the

advisory Sentencing Guidelines was warranted in his case, but

he argues that the extent of the departure was unreasonable.

Srenevasan contends that there is no evidence that his offense

caused greater emotional trauma than is typical in an attempted

robbery or extortion; that the district court’s finding that the

victim suffered psychological injury is not supported by expert

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-50611
                                -2-

evidence; and that the district court failed to consider

Srenevasan’s lack of criminal history and the likelihood that he

will be deported to India after serving his sentence.

     As Srenevasan did not object to the lack of expert testimony

concerning the victim’s psychological state, we review this

argument for plain error and find none.     See United States v.

Izaguirre-Losoya, 219 F.3d 437, 441 (5th Cir. 2000).

     In addition to departing upward pursuant to U.S.S.G.

§ 2B3.2, comment. (n.8) based on Srenevasan’s threats to the

victim’s family, the district court concluded that an upward

departure was necessary based on the nature and circumstances of

the offense; to reflect the seriousness of the offense; to

provide just punishment and adequate deterrence; and to protect

the public.   See 18 U.S.C. § 3553(a).    In light of the facts of

this case and the foregoing sentencing factors, we conclude that

the upward departure was within the discretion of the district

court and that Srenevasan’s sentence was not unreasonable.

United States v. Saldana, 427 F.3d 298, 310 (5th Cir. 2005),

cert. denied, 126 S. Ct. 1097 (2006); United States v. Smith,

440 F.3d 704, 706 (5th Cir. 2006).

     AFFIRMED.